Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE and Remarks/Amendments of 12/23/2020
Claims 1, 6-9, 12, 17-18, and 26 have been amended. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claims 1-3, 6-13, 17, 18, and 26 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 

Response to Amendments/Remarks
The arguments pertaining to prior newly cited limitations of the current independent claims versus the prior arts of Morikawa in view of Torras, have been considered, however, they are moot in light of the new ground of rejection. Please refer to the action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Morikawa (previously cited), in view of Capuozzo et al. (previously cited).  

     Regarding claim 1, Morikawa teaches in at least Fig. 3-4, and 8-9 an image processing system 1 capable of managing image data using a plurality of boxes of at least Fig. 4, and 8 for a box function, comprising: 
a microphone that obtains a sound (Figs 3, and 8 and para. 0145 teaches the user voice input S4 to microphone 31 of para. 0064);
a speaker that outputs a sound (speaker 34 of Figs. 3, and 9 and para. 0064); 
a server (system 1 of at least Fig. 3-4, 8-9 and para. 0061, and 0093 further configured with a server that includes the box function); 
a unit that obtains natural language voice information of a user inputted via the microphone (para. 0145 and 0095-0096 further teaches a voice input processing 
a unit that obtains a user identifier based on the natural language voice information (it is understood as implied in at least para. 0095-0096 the voice processing based on the natural human language voice information identifies based on the extracted voice characteristics a user identifier based on said natural language voice information);
a unit that obtains instruction information based on information generated based on the natural language voice information (para. 0095-0096, 0103, and 0115-0116 further the system in at least para. 0103 and 0115-0116 is adapted to obtain based on the voice input by the user an instruction for a box storage from that certain user natural voice language); and 
a unit that specifies, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes (para. 0105, 0133-0138 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);

    However, Morikawa is silent regarding the image processing system comprising said server specifically configured to function as: the unit that obtains natural language voice information, obtains a user identifier based on the natural language voice information, obtains instruction information based on lexical information generated based on the natural language voice information; and specifies, in a case where said instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes.
       However, Morikawa is silent regarding registers a voice ID for identifying the user based on the natural language voice information; obtains the voice ID based on the natural language voice information, and, at least one box associated with the user identified by the voice ID among the plurality of boxes.
     Capuozzo teaches a natural language processing server in at least Figs. 1-2 connected to at least one information processing apparatus configured to receive voice commands from a user, said server in at least the Abstract and para. 0100, 0105-0106 comprises a lexicon module to at least obtains and records a voice ID comprising at least a recorded unique voice utterance, and user voice features, for 

     Regarding claim 17, Morikawa teaches in at least Fig. 3-4, and 8-9 an image processing apparatus capable of managing image data using a plurality of boxes of at least Fig. 4, and 8 for a box function, comprising: 
a speaker that outputs a sound (speaker 34 of Figs. 3, and 9 and para. 0064); 
one or more controllers (at least para. 0061-0062 teaches a CPU 20 and a document server collectively forming said one or more controllers) configured to function as: 
obtaining natural language voice information of a user inputted via the microphone (para. 0145 and 0095-0096 further teaches a voice input processing unit configured as understood in the art to obtain via the microphone 31 instructed human or natural language voice information of a user);

a unit that obtains instruction information based on information generated based on the natural language voice information (para. 0095-0096, 0103, and 0115-0116 further the system in at least para. 0103 and 0115-0116 is adapted to obtain based on the voice input by the user an instruction for a box storage from that certain user natural voice language); and 
a unit that specifies, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes (para. 0105 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
-5-a unit that cause the speaker to output a message at least including a name of the specified at least one box as a response to the natural language voice information (para. 0139-0141).  
and registers a voice ID for identifying the user based on the natural language voice information;  obtains the voice ID based on the natural language voice information, and specifies, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the user identified by the voice ID among the plurality of boxes.
   Capuozzo teaches a natural language processing server in at least Figs. 1-2 connected to at least one information processing apparatus configured to receive voice commands from a user, said server in at least the Abstract and para. 0100, 0105-0106 comprises a lexicon module to at least obtains and records a voice ID comprising at least a recorded unique voice utterance, and user voice features, for identifying the user based on the natural language voice information, further obtaining said recorded unique voice utterance, and user voice features indicative of the voice ID based on the natural language voice information to provide further in at least para. 0101-0103 response data to the user instructions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Capuozzo to include wherein said registers a voice ID for identifying the user based on the natural language voice information;  obtains the voice ID based on the natural language voice information, and specifies, in a case where the instruction 

     Regarding claim 18, Morikawa teaches in at least Fig. 3-4, and 8-9 an image processing method, of an image processing apparatus comprising a speaker that outputs a sound, capable of managing image data using a plurality of boxes for a box function (at least Fig. 4, and 8 teaches the apparatus comprising a box function and managing image data targeted to a plurality of boxes for said box function, further comprising a speaker 34 shown in at least Figs. 3, and 9 and para. 0064 for outputting a sound related to an instructed response), 
the method comprising: 
obtaining natural language voice information of a user inputted via a microphone (para. 0145 and 0095-0096 further teaches a voice input processing unit configured as understood in the art to obtain via the microphone 31 instructed human or natural language voice information of a user);
 obtaining a user identifier based on the natural language voice information (it is understood as implied in at least para. 0095-0065 the voice processing based on the natural human language voice information identifies based on the extracted voice characteristics a user identifier based on said natural language voice information);

specifying, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes (para. 0105 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes); and 
causing the speaker to output a message at least including a name of the specified at least one box as a response to the natural language voice information (para. 0139-0141).  
        However, Morikawa is silent regarding said and registering a voice ID for identifying the user based on the natural language voice information;  obtaining the voice ID based on the natural language voice information, and specifying, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the user identified by the voice ID among the plurality of boxes.


Claims 1-3, 6-7, 10-13, and 17-18 further rejected under 35 U.S.C. 103 as being unpatentable and obvious over Morikawa (previously cited) in view of Devaraj et al. (US 2018/0061404, A1).  


a microphone that obtains a sound (Figs 3, and 8 and para. 0145 teaches the user voice input S4 to microphone 31 of para. 0064);
a speaker that outputs a sound (speaker 34 of Figs. 3, and 9 and para. 0064); 
a server (system 1 of at least Fig. 3-4, 8-9 and para. 0061, and 0093 further configured with a server that includes the box function); 
a unit that obtains natural language voice information of a user inputted via the microphone (para. 0145 and 0095-0096 further teaches a voice input processing algorithm configured as understood in the process human or natural language voice information of a user inputted via the microphone 31);
a unit that obtains a user identifier based on the natural language voice information (it is understood as implied in at least para. 0095-0096 the voice processing based on the natural human language voice information identifies based on the extracted voice characteristics a user identifier based on said natural language voice information);
a unit that obtains instruction information based on information generated based on the natural language voice information (para. 0095-0096, 0103, and 0115-0116 further the system in at least para. 0103 and 0115-0116 is adapted to obtain based 
a unit that specifies, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes (para. 0105, 0133-0138 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
wherein the speaker outputs a message at least including identification information of the specified at least one box as a response to the natural language voice information (para. 0139-0141).  
    However, Morikawa is silent regarding registers a voice ID for identifying the user based on the natural language voice information;  obtains the voice ID based on the natural language voice information, and obtains instruction information based on lexical information generated based on the natural language voice information; and a unit that specifies, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the user identified by the voice ID among the plurality of boxes.
   Devaraj teaches in at least para. 0032 the obtaining and recording of a user voice ID, further in para. 0051 and 0091 further teaches using lexical information from 

    Regarding claim 2 (according to claim 1), Morikawa further teaches wherein the identification information of the specified at least one box information includes at least one of a box number of the specified at least one box, a name of the specified at least one box, a name of a file stored in the specified at least one box, information indicating presence/absence of a file stored in the specified at least one box, and the number of files stored in the specified at least one box (at least in para. 0078 and 0079 further teaches said box is specified by information related to the box includes at least one of a box number of the box, a name of the box, a name of a file stored in the box, information indicating presence/absence of a file stored in the box, and the number of files stored in the box).


 
      Regarding claim 6 (according to claim 1), Morikawa is silent regarding wherein specifically the natural voice information used to obtain the voice ID includes a word for starting a voice operation. 
      Devaraj further teaches in at least para. 0032 the obtaining and recording of a user voice ID, further in para. 0051 and 0091 further teaches processing lexical information from obtained user information to further identify and match the voice ID data of the user of para. 0032 further based on the natural language voice information in a case of para. 0032 and 0091 the instruction information includes a word for starting or executing a voice operation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Devaraj to include wherein said natural voice information used to obtain the voice ID includes a word for starting a voice operation, as one skill in the art may further contemplate the retrieved box 

       Regarding claim 7 (according to claim 1), Morikawa is silent regarding wherein the server is further configured to function as the unit that obtains the voice ID based on a feature of the natural language voice information. 
voice ID based on a feature of the natural language voice information, as one skill in the art may contemplate a case where the speech natural language processing is executed in co-located or a separate apparatus such as in a server or the like, for processing inputted voice commands in the target apparatus by the user issuing in a case  voice instructions which in a case is processed and analyzed by the server of Devaraj including said natural language analyzing process able to disambiguated lexical characterizes of the voice instructions, to further identify the contents of the user instruction, said technology as previously understood in the art may obviously be applied to a printer or MFP indicative of an information processing apparatus comprising the box functions of Morikawa wherein the server may supply the response to the user or the information processing apparatus for display, furthermore said server other 

      Regarding claim 10 (according to claim 1), Morikawa further teaches wherein the server is further configured to function as a unit that saves an image in one of the plurality of boxes based on natural language voice information instructing to save image data (the server of at least para. 0061, and 0093 further configured with the box function understoodly obtain user data to be saved in a specified box in at least Figs. 8-11 and 19-24 based on natural voice data inputted via the microphone);
 and a unit that generates management information indicating information about the image data (Figs. 4-6 further teaches as understood in the art management 

      Regarding claim 11 (according to claim 10), Morikawa further teaches wherein the management information includes at least one of a file name, a saving date and time, a paper size of a document, a page count of a document, a box number indicating a box area used to save, a user ID, and a voice ID (Fig. 8, para. 0078, 0079, and 0097).

      Regarding claim 12 (according to claim 1), Morikawa further teaches wherein the identification information includes box operation history linked to the identified user (Fig. 4 and para. 0074 further teaches stored information including specification information including box operation history linked to the user identifier).

      Regarding claim 13 (according to claim 1), Morikawa further teaches wherein the server is further configured to function as a unit that accepts an output instruction of image data  (the server of at least para. 0061, and 0093 further configured with the box function understoodly in at least Figs. 5-7 comprises a unit 
	
   Regarding claim 17, Morikawa teaches in at least Fig. 3-4, and 8-9 an image processing apparatus capable of managing image data using a plurality of boxes of at least Fig. 4, and 8 for a box function, comprising: 
a speaker that outputs a sound (speaker 34 of Figs. 3, and 9 and para. 0064); 
one or more controllers (at least para. 0061-0062 teaches a CPU 20 and a document server collectively forming said one or more controllers) configured to function as: 
obtaining natural language voice information of a user inputted via the microphone, (para. 0145 and 0095-0096 further teaches a voice input processing unit configured as understood in the art to obtain via the microphone 31 instructed human or natural language voice information of a user);
a unit that obtains a user identifier based on the natural language voice information (it is understood as implied in at least para. 0095-0065 the voice processing based on the natural human language voice information identifies based on the extracted voice characteristics a user identifier based on said natural language voice information);

a unit that specifies, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes (para. 0105 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
-5-a unit that cause the speaker to output a message at least including a name of the specified at least one box as a response to the natural language voice information (para. 0139-0141).  
    However, Morikawa is silent regarding said and registers a voice ID for identifying the user based on the natural language voice information;  obtains the voice ID based on the natural language voice information, and specifies, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the user identified by the voice ID among the plurality of boxes.


     Regarding claim 18, Morikawa teaches in at least Fig. 3-4, and 8-9 an image processing method, of an image processing apparatus comprising a speaker that outputs a sound, capable of managing image data using a plurality of boxes for a box function (at least Fig. 4, and 8 teaches the apparatus comprising a box function and managing image data targeted to a plurality of boxes for said box function, further comprising a speaker 34 shown in at least Figs. 3, and 9 and para. 0064 for outputting a sound related to an instructed response), 
the method comprising: 
obtaining natural language voice information of a user inputted via a microphone (para. 0145 and 0095-0096 further teaches a voice input processing 
 obtaining a user identifier based on the natural language voice information (it is understood as implied in at least para. 0095-0065 the voice processing based on the natural human language voice information identifies based on the extracted voice characteristics a user identifier based on said natural language voice information);
obtaining instruction information based on information generated based on the natural language voice information (para. 0095-0096, 0103, and 0115-0116 further the system in at least para. 0103 and 0115-0116 is adapted to obtain based on the voice input by the user an instruction for a box storage from that certain user natural voice language); 
specifying, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes (para. 0105 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes); and 
causing the speaker to output a message at least including a name of the specified at least one box as a response to the natural language voice information (para. 0139-0141).  
and registering a voice ID for identifying the user based on the natural language voice information;  obtaining the voice ID based on the natural language voice information, and specifying, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the user identified by the voice ID among the plurality of boxes.
     Devaraj teaches in at least para. 0032 the obtaining and recording of a user voice ID, further in para. 0051 and 0091 further teaches using lexical information from obtained user information to further identify and match the voice ID data of the user of para. 0032 further based on the natural language voice information, whereby a unit that specifies, in a case where the instruction information includes a word for starting or executing a voice operation, at least a response data content based on the voice request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Devaraj to include wherein said registers voice ID for identifying the user based on the natural language voice nformation; obtains the voice ID based on the natural language voice information, and, at least one box associated with the user identified by the voice ID among the plurality of boxes, as one skill in the art may further contemplate the retrieved box information of Morikawa may be realized based on further unique voice features or voice ID of 

Claim standings
Claims 8, 9, and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674 
2/16/2021